 

Exhibit 10.34.1

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of April 22, 2019 (this
“Agreement”), is entered into by and among Athenex, Inc., a Delaware corporation
(the “Borrower”), the Lenders parties hereto, and Perceptive Credit Holdings II,
LP, a Delaware limited partnership, as the Administrative Agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein or the context otherwise requires, terms used in this
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement (defined below).

W I T N E S S E T H:

WHEREAS, the Borrower, the Subsidiary Guarantors from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent have entered into that certain Credit Agreement and Guaranty, dated as of
June 30, 2018 (as amended or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, pursuant to that certain License and Development Agreement, dated as of
December 11, 2017 (the “LDA”), by and between the Borrower, Almirall S.A. and
Aqua Pharmaceuticals (Almirall S.A. and Acqua Pharmaceuticals, together, the
“LDA Counter Parties”), the LDA Counter Parties are required to pay the Borrower
a certain milestone payment of $20,000,000; provided that the LDA Counter
Parties’ obligation to pay such milestone payment is conditioned upon the
delivery by the Borrower of a bank guarantee or letter of credit to assure
prompt and full payment of any amounts to be reimbursed by the Borrower in
connection with such milestone payment in accordance with the LDA (collectively,
the “LDA Transaction”);

WHEREAS, the Borrower has informed the Administrative Agent that it intends to
apply for and deliver to the LDA Counter Parties a letter of credit, to be
issued by Bank of America, N.A. (or one of its Affiliates), in an amount of
$25,000,000 (the “LDA L/C”) in order to satisfy its obligations under the LDA to
the LDA Counterparties;

WHEREAS, among other things, the Borrower has requested that the Administrative
Agent and the Lenders amend the Credit Agreement in order to permit the Borrower
to incur the Indebtedness will result from the issuance of the LDA L/C; and

WHEREAS, the Administrative Agent and the Lenders are willing to agree to such
request subject to the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS

SECTION 1.1Certain Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Agreement” is defined in the preamble.

“Amendment No. 1 Effective Date” is defined in Section 3.1.

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“LDA” is defined in the second recital.

“LDA Counter Parties” is defined in the second recital.

“LDA L/C” is defined in the third recital.

“LDA Transaction” is defined in the second recital.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1New Defined Terms. The following new defined terms are hereby added
to Section 1.01 of the Credit Agreement in appropriate alphabetical order:

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of April 22, 2019, by and among the Borrower, the Administrative Agent and
the Lenders.

“Amendment No. 1 Effective Date” has the meaning ascribed to such term in
Amendment No. 1.

“L/C Issuer” means Bank of America, N.A.

“LDA L/C” has the meaning ascribed to such term in Amendment No. 1.

“LDA Transaction” has the meaning ascribed to such term in Amendment No. 1.

2

--------------------------------------------------------------------------------

 

SECTION 2.2Amendments to the Credit Agreement.

(a)Section 9.01 of the Credit Agreement is hereby amended as follows: (i) the
word “and” at the end of clause (m) of Section 9.01 is hereby deleted; (ii)
current clause (n) of Section 9.01 is hereby re-designated to be clause (o); and
(iii) new clause (n) is hereby inserted into Section 9.01 to read as follows:

“(n) Indebtedness in respect of the LDA L/C in a total face amount not to exceed
$25,000,000 (or the Equivalent Amount in other currencies); and”.

(b)Section 9.02 of the Credit Agreement is hereby amended as follows: (i) the
word “and” at the end of clause (m) of Section 9.02 is hereby deleted; (ii)
current clause (n) of Section 9.02 is hereby re-designated to be clause (o);
(iii) new clause (n) is hereby inserted into Section 9.02 to read as follows:

“(n) Liens on amounts on deposit with L/C Issuer (or one of its Affiliates)
(which such amounts shall not exceed $25,000,000 (or the Equivalent Amount in
other currencies)) serving as cash collateral for the LDA L/C; and”;

and (iv) the reference to clause (n) of Section 9.02 in the final proviso in
Section 9.02 is hereby replaced with a reference to clause (o) of Section 9.02.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.1Conditions to Effectiveness. This Agreement shall become effective
upon, and shall be subject to, the prior or simultaneous satisfaction of each of
the following conditions in a manner reasonably satisfactory to the
Administrative Agent (the date when all such conditions are so satisfied being
the “Amendment No. 1 Effective Date”):

 

(a)

the Administrative Agent shall have received counterparts of this Agreement duly
executed by each of the Borrower and the Majority Lenders;

 

(b)

both immediately before and after giving effect to this Agreement:

(i)the representations and warranties set forth in Article IV below shall be
true and correct; and

(ii)no Default shall have occurred and be continuing;

 

(c)

the Administrative Agent shall have received all documentation related to the
LDA L/C and the LDA Transaction; and

 

(d)

the Administrative Agent shall have received all fees, costs and expenses
(including without limitation the fees and expenses of Morrison & Foerster LLP,
counsel to the Administrative Agent) invoiced on or prior to the Amendment No. 1
Effective Date.

3

--------------------------------------------------------------------------------

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
the Borrower represents and warrants on behalf of itself and each other Obligor
to each of the Administrative Agent and the Lenders as set forth below:

SECTION 4.1Validity, etc. This Agreement, the Credit Agreement and each other
Loan Document constitutes the legal, valid and binding obligation of such
Obligor, enforceable in accordance with its respective terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

SECTION 4.2Representations and Warranties, etc. Immediately prior to, and
immediately after giving effect to, this Agreement, the following statements
shall be true and correct:

(a)the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(b)no Default has occurred and is continuing.

SECTION 4.3Confirmation of Continued Effectiveness. Both immediately before and
immediately after giving effect to this Agreement, except as expressly provided
herein, the Credit Agreement and each other Loan Document is and shall continue
to be in full force and effect and the same is hereby ratified in all respects
by the Borrower on behalf of itself and the other Obligors.

ARTICLE V

MISCELLANEOUS

SECTION 5.1No Waiver. Except as expressly provided herein, nothing contained
herein shall be deemed to constitute a waiver of any Default or Event of Default
or compliance with any term or condition contained in the Credit Agreement or
any of the other Loan Documents or constitute a course of conduct or dealing
among the parties, and the Administrative Agent and each Lender reserves all
rights, privileges and remedies under the Credit Agreement and the other Loan
Documents.

SECTION 5.2Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 5.3Loan Document Pursuant to Credit Agreement. This Agreement is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby.

4

--------------------------------------------------------------------------------

 

SECTION 5.4Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

SECTION 5.5Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

SECTION 5.6Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

SECTION 5.7Full Force and Effect; Limited Waiver and Consent. Except as

expressly amended hereby, the Obligors each jointly and severally agree that all
of the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement and the other Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms. The amendments, consents and other
waivers and modifications set forth in this Agreement shall be limited precisely
as provided for herein to the provisions expressly amended herein or otherwise
modified or waived hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Credit
Agreement or any other Loan Document or of any transaction or further or future
action on the part of any Obligor which would require the consent of the
Administrative Agent or any Lender under the Credit Agreement or any of the Loan
Documents.

[Signature pages to follow]

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by a Responsible Officer as of the date first above
written.

 

 

BORROWER:
ATHENEX, INC.

 

 

 

 

 

By:

 

/s/ Teresa Bair

 

Name:

 

Teresa Bair

 

Title:

 

Senior Vice President

Administration & Legal Affairs

 

 

 

 

 

Address for Notices:

1001 Main Street

Suite 600

Buffalo, NY 14203

Attn: Teresa Bair

Tel: 716-427-2868

Fax: 716-800-6816

Email: tbair@athenex.com

 

 

 

 

6

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

 

PERCEPTIVE CREDIT HOLDINGS II, LP

 

 

 

 

 

By:

 

PERCEPTIVE CREDIT

 

OPPORTUNITIES GP, LLC, its general partner

 

 

 

 

 

By:

 

/s/ Sandeep Dixit

 

Name:

 

Sandeep Dixit

 

Title:

 

Chief Credit Officer

 

 

 

 

 

By:

 

/s/ Sam Chawla

 

Name:

 

Sam Chawla

 

Title:

 

Portfolio Manager

 

 

 

 

 

Address for Notices:

Perceptive Credit Holdings II, LP

c/o Perceptive Advisors LLC

51 Astor Place, 10th Floor

New York, NY 10003

Attn: Sandeep Dixit

Email: Sandeep@perceptivelife.com

 

 

 

7

--------------------------------------------------------------------------------

 

 

 

LENDERS:

 

PERCEPTIVE CREDIT HOLDINGS II, LP

 

 

 

 

 

By:

 

PERCEPTIVE CREDIT

 

OPPORTUNITIES GP, LLC, its general partner

 

 

 

 

 

By:

 

/s/ Sandeep Dixit

 

Name:

 

Sandeep Dixit

 

Title:

 

Chief Credit Officer

 

 

 

 

 

By:

 

/s/ Sam Chawla

 

Name:

 

Sam Chawla

 

Title:

 

Portfolio Manager

 

 

 

 

 

Address for Notices:

Perceptive Credit Holdings II, LP

c/o Perceptive Advisors LLC

51 Astor Place, 10th Floor

New York, NY 10003

Attn: Sandeep Dixit

Email: Sandeep@perceptivelife.com

 

 

8